FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       January 6, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-5110
                                               (D.C. Nos. 4:98-CR-0078-CVE-1 &
CHRISTOPHER MOORE, JR.,                           4:14-CV-00386-CVE-TLW)
                                                          (N.D. Okla.)
             Defendant - Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, EBEL, and GORSUCH, Circuit Judges.


      Christopher Moore, Jr., proceeding pro se, seeks a certificate of appealability

(COA) to appeal from the district court’s determination that his 28 U.S.C. § 2255

motion was an unauthorized second or successive § 2255 motion that the court lacked

jurisdiction to consider. See 28 U.S.C. § 2255(h); In re Cline, 531 F.3d 1249, 1251

(10th Cir. 2008) (per curiam). We deny a COA and dismiss this matter.

      Mr. Moore (who refers to himself as Christopher Moore-Bey) was sentenced to

950 months of imprisonment for bank robbery, carjacking, and using a firearm in

connection with a crime of violence. See United States v. Moore, 198 F.3d 793, 794

*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(10th Cir. 1999). He since has filed multiple § 2255 motions in the district court.

See United States v. Moore, 432 F. App’x 762, 763-64 (10th Cir. 2011) (setting forth

filing history).

       On July 10, 2014, Mr. Moore filed a new § 2255 motion and affidavit

complaining about his counsel’s performance on direct appeal. The district court

concluded that the motion attacked his convictions and therefore was another

unauthorized successive § 2255 motion that the court lacked jurisdiction to consider.

It declined to transfer the motion to this court and dismissed it for lack of

jurisdiction.

       Mr. Moore must obtain a COA to appeal, see 28 U.S.C. § 2253(c)(1)(B),

meaning that he must show “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling,” Slack v. McDaniel, 529 U.S. 473, 484 (2000). His materials generally fail to

address the procedural aspect of the district court’s decision, instead focusing on the

validity of his convictions and sentence. But no reasonable jurist could conclude that

the district court erred in (1) determining that the motion was an unauthorized second

or successive § 2255 motion or (2) dismissing it for lack of jurisdiction. See Cline,
531 F.3d at 1251-52.

       Liberally construing Mr. Moore’s COA materials, it appears that, alternatively,

he may be seeking authorization for his motion under § 2255(h)(2), which allows a


                                           -2-
successive § 2255 motion that relies on “a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable.” To the extent he seeks authorization, we deny it.

      Mr. Moore cites Alleyne v. United States, 133 S. Ct. 2151 (2013);

Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010); Castillo v. United States,

530 U.S. 120 (2000); Bousley v. United States, 523 U.S. 614 (1998); and Bailey v.

United States, 516 U.S. 137 (1995). None of these decisions satisfies § 2255(h)(2).

Alleyne did not announce a retroactively applicable rule. See In re Payne, 733 F.3d
1027, 1029-30 (10th Cir. 2013). Carachuri-Rosendo is an immigration decision

mainly involving statutory interpretation, and Mr. Moore fails to explain how it

announced a retroactive new rule of constitutional law. Finally, none of the

remaining decisions created a “new rule” that was “previously unavailable” to

Mr. Moore: Castillo was decided before he filed his first § 2255 motion, and Bousley

and Bailey were decided before his conviction.

      The request to proceed in forma pauperis is granted. The request for a COA is

denied and this matter is dismissed. To the extent that Mr. Moore alternatively seeks

authorization under § 2255(h), the request is denied.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk



                                         -3-